Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 11/29/2021.
3.	Claims 1-2, 4-6 and 8-22 are currently pending in this Office action.

Claim Objections
4.	Acknowledgment is made of the claim amendment filed on 11/29/2021.  The claim objections made in the prior Office action are withdrawn in view the claim amendment. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 8-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0032546 (hereinafter Imamura) in view of U.S. 6,912,293 (hereinafter Korobkin), and further in view of U.S. 2010/0010993 (hereinafter Hussey).

Regarding claim 1, Imamura discloses a computer-implemented method of rating customers for design projects comprising:
providing a main computer system comprising a database of design products ([0180 and 0184]; fig. 32; a design product database comprising objects stored in the layout information database);
electronically transmitting the two or more digital images of the physical space to said main computer system; using said main computer system for identifying any of the transmitted digital images ([0061 and 0065-0066]); automatically transmitting the images for the layout design).
While Imamura discloses the feature of converting 2D data to 3D data (fig. 27), Imamura does not explicitly disclose the features of using a camera for capturing two or more digital images of a physical space and using the internet for electronically transmitting the two or more captured digital images to said main computer system; utilizing images that satisfy predetermined quality control criteria; and using photogrammetry software to processing the transmitted digital images that satisfy the predetermined quality control criteria to generate dimension data for the physical space.  However, Korobkin discloses the feature of utilizing the photogrammetric modeling and constructing a parametric 3D solid object model from one or more 2D images (col. 8, lns. 11-20; col. 13, lns. 43-60; col. 17, lns. 21-29).  Korobkin further discloses that “The composition of the input images is a projection of the images onto imaging plane 50 from the respective recovered cameras of the input images” and “…the resulting mosaic composition for the present example with of input images 1300, 1301, and 1302… output 27 delivers the mosaic content output to the network 10” (col. 11, lns. 41-44; col. 25, lns. 25-47; fig. 25 as shown below).  In addition, Korobkin discloses that “SHOP nodes import user 2D digital images 24 and 3D models 23 from directly from digital acquisition devices, such as digital cameras and scanners…” (col. 40, 39-53; fig. 30 as shown below) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Korobkin in the system of Imamura in view of the desire to enhance the design space system by utilizing the photogrammetry modeling scheme resulting in improving the efficiency of applying the designer’s space in the 3D image.


    PNG
    media_image1.png
    1093
    1546
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1169
    1613
    media_image2.png
    Greyscale

While Imamura in view of Korobkin discloses the method comprising the feature of transmitting the digital images (Imamura: [0065-0066]), the references do not explicitly disclose the method further comprising the features of extracting geolocation information from the electronically transmitted digital images; using the geolocation information that is extracted from the electronically transmitted digital images for generating demographic data about a customer.  However, such features are well known in the art as disclosed by Hussey ([0047-0049]; “The spidering server scans the EXIF information of the digital image file for meta relating to geographic location, including but not limited to longitude and latitude.  The spidering server then extracts the geographic location information from the digital image file.  The information associator 110 then scans the DPIAS 100 user buckets 102 for possible matching individuals based on the geographic information extracted from the digital image file.”; and “In this example, if the geographic information extracted from the digital image file falls within a radius of 10 to 20 meters from a user’s home geographic location stored within the user bucket 102,…”) and it would have been obvious for one with ordinary skill in the art to utilize the 
	
Regarding claim 2, Imamura in view of Korobkin and Hussey disclose the method further comprising using the dimension data for generating a three-dimensional data set rendering of the physical space (Imamura: [0074]; the 3D images). 

Regarding claim 8, Imamura in view of Korobkin and Hussey disclose the method further comprising using the dimension data for the physical space and the demographic data about the customer to assign a rating to the customer (Imamura: [0074]; the 3D images), (Korobkin: col. 6, lns. 33-48) and (Hussey: [0046-0047]).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 9 and 17, Imamura in view of Korobkin and Hussey disclose the method further comprising: using the rating assigned to the customer to determine if the customer is a qualified lead; if the customer is a qualified lead, sending two or more targets to the customer for use in capturing supplemental digital images of the physical space (Korobkin: col. 26, lns. 25-38) and (Hussey: [0046-0047]).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 10, Imamura in view of Korobkin and Hussey disclose the method further comprising: obtaining a selection from the customer regarding one or more design 

Regarding claim 14, Imamura in view of Korobkin and Hussey disclose the method wherein the quality control criteria (Korobkin: col. 13, lns. 43-60).  Although the references do not explicitly disclose that the recited claim limitation of quality control criteria are selected from the group consisting of the blurriness level of a digital image, the focus level of a digital image, the brightness level of a digital image, the darkness level of a digital image, the orientation of a digital image, the orientation of a camera that captured a digital image, a camera set-up, a camera zoom, a camera aperture opening, the F-stop of a camera, a digital fingerprint of a camera, and the aspect ratio of a camera, the specific criteria options utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 

Regarding claim 15, Imamura in view of Korobkin and Hussey disclose the method further comprising:
rejecting any of the electronically transmitted digital images that do not satisfy one or more of the quality control criteria; generating a message to a customer that one or more of the electronically transmitted digital images has been rejected for not satisfying one or more of the quality control criteria (Imamura: [0086 and 0088]) and (Korobkin: col. 21, lns. 54-col. 22, lns. 

Regarding claims 16 and 19, Imamura discloses a computer-implemented method of rating customers for design projects comprising:
providing a main computer system comprising a database of design products ([0180 and 0184]; fig. 32; a design product database comprising objects stored in the layout information database); electronically transmitting the two or more digital images of the physical space to said main computer system ([0061 and 0065-0066]); transmitting the images for the layout design); and obtaining from the customer a selection of at least one design product from the database of design products to generate project data linked to the customer ([0065, 0147 and 0153]; “Upon accessing the website (URL), the user is provided with an environment which enables the user to automatically utilizes a layout design program 21 on browser screen of the client computer 10”).
While Imamura discloses the feature of converting 2D data to 3D data (fig. 27), Imamura does not explicitly disclose the features of using a camera for capturing two or more digital images of a physical space; identifying any of the electronically transmitted digital images that satisfy predetermined quality control criteria; using photogrammetry software for processing the electronically transmitted digital images that satisfy the predetermined quality control criteria to generate dimension data for the physical space; and the project data linked to the customer to create a rating for the customer. However, such features are well known in the art as disclosed by Korobkin (col. 6, lns. 33-48; col. 8, lns. 11-20; col. 13, lns. 43-60; col. 17, lns. 21-29; “…evaluating within the customer’s application context. In shopping for Kitchen cabinets, a consumer is most interested in how they would look in their home, not on a web page”; and the photogrammetric modeling and constructing a parametric 3D solid object model from one or more 2D images) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Korobkin in the system of Imamura in view of the desire to enhance the design space system by utilizing the photogrammetry modeling scheme resulting in improving the efficiency of applying the designer’s space in the 3D image.
The above references do not explicitly disclose the features of extracting geolocation information from the electronically transmitted digital images of the physical space; using the geolocation information that is extracted from the electronically transmitted digital images to generate demographic data for a customer;; and using the dimension data for the physical space, the demographic data for the customer. However, such features are well known in the art as disclosed by Hussey ([0047-0049]; “The spidering server scans the EXIF information of the digital image file for meta relating to geographic location, including but not limited to longitude and latitude.  The spidering server then extracts the geographic location information from the digital image file.  The information associator 110 then scans the DPIAS 100 user buckets 102 for possible matching individuals based on the geographic information extracted from the digital image file.”; and “In this example, if the geographic information extracted from the digital image file falls within a radius of 10 to 20 meters from a user’s home geographic location stored within the user bucket 102,…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Hussey in the system of Imamura and Korobkin in view of the desire to enhance the space layout design process by utilizing the customer geographic information resulting in improving the efficiency of producing the design project.

.

8.	Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Korobkin and Hussey, and further in view of U.S. 2015/0334287 (hereinafter Chung).

Regarding claim 4, Imamura in view of Korobkin and Hussey do not explicitly disclose the method wherein said camera is incorporated into an electronic device.  However, Chung discloses that a user can take a photo by using a smart device with a lens or a camera ([0005]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Chung in the modified system of Imamura in view of the desire to enhance image processing by utilizing the digital camera resulting in improving the efficiency of producing the digital images.

Regarding claim 5, Imamura in view of Korobkin, Hussey and Chung disclose the method further comprising:

changing the angle at which the camera is directed toward the physical space and using the camera to capture a second digital image of the physical space, wherein said at least one object is visible within the second digital image, and wherein said at least one object is visible within the captured first and second digital images (Korobkin: col. 2, lns. 5-23; col. 23, lns. 1-38).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claim 6, Imamura in view of Korobkin,, Hussey and Chung disclose the method wherein said electronic device comprises a second camera that is offset from said first camera, and wherein said first and second cameras are configured to simultaneously capture two different digital images of the physical space (Korobkin: col. 13, lns. 61-col. 26). Therefore, the limitations of claim 6 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claim 12, Imamura in view of Korobkin and Hussey disclose the method wherein said main computer is configured to send and receive communications from electronic devices for electronically transmitting the two or more digital images and wherein said camera for capturing the two or more digital images (Imamura: [0074]) and (Korobkin: col. 25, lns. 25-47).  The references do not explicitly disclose that said electronic devices include said camera.  group consisting of smart devices, smart phones, tablets, electronic cameras, desktop computers, laptop computers, and internet-based devices capable of communicating via phone lines, the internet, wirelessly, and via a Cloud-based environment, the specific electronic devices utilized would have been an obvious design choice to one with ordinary skill in the art in view of meeting designer’s programming requirements and achieving the particular desired performance that does no more that yield predictable results.  

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Korobkin and Hussey, and further in view of U.S. 2015/0006421 (hereinafter Pearson).

Regarding claim 11, Imamura in view of Korobkin and Hussey disclose the method further comprising using an transmission protocol for generating additional demographic data about the customer (Imamura: [0061 and 0065]) and (Hussey: [0046-0048]).  The references do not explicitly disclose the feature of utilizing the Internet Protocol address (IP) address associated with the customer.  However, such feature is well known in the art as disclosed by Pearson ([0120]; utilizing the customer’s IP address) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Pearson in the modified system of Imamura .

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Korobkin and Hussey, and further in view of U.S. 2008/0262920 (hereinafter O’Neill).

Regarding claim 13, Imamura in view of Korobkin and Hussey disclose the method further comprising: using the dimension data, the demographic data, and the project data linked to the customer to create a rating for the customer; comparing the rating for the customer to ratings assigned to other customers to create a tiered rating hierarchy (Imamura: [0147]), (Korobkin: col. 6, lns. 33-48) and (Hussey: [0046-0047]).  The references do not explicitly disclose the feature of comparing the rating for the customer to ratings assigned to other customers to create a tiered rating hierarchy.  However, such feature is well known in the art as disclosed by O’Neill ([0048 and 0078-0079]; “…determining the net present value (NPV) of major marketing campaigns and initiatives; customer behavior profiling; customer lifecycle and demographic profiling; customer product preferences and repertoire; customer targeting and differentiation; best customer marketing and win-back; product category relationships and cross-selling; planning and merchandising; online shopping suggestions; and pricing policies” and “…reporting capabilities 425 can help vendors determine unique buying patterns of program participants.  By addition program specific demographic and lifestyle data of participants…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of O’Neill in the modified system of Immaura in view of the desire to enhance the .

11.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Korobkin and Hussey, and further in view of U.S. 2017/0323345 (hereinafter Flowers).

Regarding claims 21-22, although Imamura in view of Korobkin and Hussey do not explicitly disclose the recited claim limitations therein, Flowers discloses that “The spending data may indicate an average amount spent by each of the plurality of users at the retailer over a period of time and/or demographic information associated with each of the plurality of other users.  In such a case, the method may include calculating the predicted transaction amount by (i) identifying a subset of a plurality of other users having demographic information matching that of the user; and (ii) averaging, over each of the identified subset of the plurality of users, the average amount spent by each of the subset of the plurality of users” (emphasis added) ([0133-0134]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Flowers in the modified system of Imamura in view of the desire to enhance the design process by utilizing the specific information resulting in improving the efficiency of obtaining customer information.  In addition, although the references do not explicitly disclose the feature of rating the customer’s ability, the specific scheme utilized to rate a customer based on the collected data would have been an obvious design choice to one with ordinary skill in the art in view of meeting designer’s programming requirements and achieving the particular desired performance that does no more that yield predictable results.  

Response to Arguments
12.	Applicant's arguments filed on 11/29/2021 have been fully considered but they are deemed to be moot in view of new grounds of rejection presented in this Office action.

Conclusion
 13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161